DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2020 has been entered.
 
Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed 06/15/2020, with respect to the rejection(s) of claim(s) 1, 5-13, 20, and 24-26 under pre-AIA  35 U.S.C. 103(a), under the combination of Comaniciu, Taylor, Khair and Luciano have been fully considered and are not persuasive. The newly amended claims are directed toward adjusting how the deriving of the blood flow from the sensed blood pressure is derived.  However, the claim is written in an alternative and only requires the use of the derived blood flow or a derivative thereof by using an arterial flow model.  In this case the combination of Comaniciu, Taylor, Khair and Luciano teach using a derivative thereof using an arterial flow model and therefore, still read on the claims.  It is further noted that the claim derives the blood flow using the sensed blood pressure before the 
Claim Rejections - 35 USC § 101
Claim(s) 1-13 and 20-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   
Step 1- Claim 1 
Claim 1 and dependent claims 2-13 are drawn to a method and thus meet the requirements for step 1. 
Step 2a (prong 1) -  Claim 1 
Claims 1 recites the step of “matching the simulated aortic blood pressure to a part of the sensed blood pressure”  Under the broadest reasonable interpretation, this step covers a concept capable of being performed in the human mind, and thus falls within the mental processes grouping of abstract ideas.  Accordingly, claim 1 recites an abstract idea. 
Step 2a (prong 2) – Claim 1 
The judicial exception is not integrated into a practical application. Claim 1 recites the additional elements of:
- a sensed blood pressure in a ventricle or an aorta is insignificant extra-solution activity (i.e., data gathering),
- deriving blood flow from the sensed blood pressure … the sensed blood pressure is affected by an intra-aortic balloon pump during a time interval is insignificant extra-solution activity (i.e., statistics/data gathering).
These steps do not integrate the abstract idea into a practical application because they are insignificant extra solution activity.  
  
Step 2b- Claim 1 
The additional elements when considered individually and in combination are not enough to qualify as significantly more than the abstract idea. As discussed above with receiving data from a sensed blood pressure is considered data gathering. 
The additional elements that were considered insignificant extra solution activity have been re-analyzed and do not amount to anything more than what is well-understood, routine and conventional when considered individually and in combination with evidence provided. Specifically:  
Using heart assist information from the intra-aortic balloon pump is well understood, routine, and conventional (i.e., receiving data MPEP 2106.05(d)(II)). – It is noted that the heart pump and sensor are recited as merely providing data and therefore are understood to be routine and conventional (i.e. receiving data MPEP 2106.05(d)(II)).
Claim 1 is thus consider to be directed to an abstract idea without significantly more. 
 
Claims 2-13, depend from claim 1. The type of data analyzed as stated in claim 4 is considered extra solution activity. The values listed in claims 8-12 are stated at a high level of generality in applicant’s specification (“known values in well-known statistical models”) and are merely used as a tool to carry out the data gathering. Claim 13 is directed to the extra solution activity of presenting the data. Thus, the dependent claim do not change the overall analysis that claims 2-13 are also directed to an abstract idea.
Claims 21-26
Independent claim 21 contains limitations similar to claim 1 and are similarly rejected as patent ineligible subject matter. Claim 21 further includes outputting values but are stated at a high level of generality and are therefore considered extra solution activity of presenting data. Dependent claims 22-26 are similar to dependent claims 2-13 and are rejected based on the same reasoning as above.
	

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 20-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  using the suppressed blood pressure once it is determined. Claim 1 states, “suppressing the sensed blood pressure during the time interval”, this is vague as it is unclear if this step is required or not?  The deriving a simulated aortic blood pressure and the matching of the simulated aortic blood pressure do not require using the suppressed blood pressure.  Therefore, the newly added steps are not required and add no weight to the claim.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 5-13, 20, and 24-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Comaniciu et al (US 2015/0045644 A1, hereinafter .
Regarding claim 1, Comaniciu shows a method for processing a heart sensor output (para. 0005, wherein the “estimating” based on pressure measurements is considered to show the recited processing; para. 0038, Figs. 1 and 6) including a sensed blood pressure in a heart-related cavity over a cardiac cycle of a heart (para. 0005-0006, 0019-0021, pressure measurements; para. 0021, “arterial...ventricular blood pressure measurements…over one or more cardiac cycles”), the method comprising: deriving blood flow from the sensed blood pressure (para. 0033, “arterial inflow”) or a derivative thereof (para. 0033, left side of the first equation) by using an arterial flow model (para. 0005, 0021, 0033 describing estimating arterial blood pressure measurements and deriving arterial “inflow” wherein the flow model can be solved for either/both flow or pressure) and setting one or more values for arterial flow parameters for the arterial flow model (para. 0034, wherein the parameters are calculated for initial pressure, using the Windkessel model, which Applicant describes in Applicant’s own disclosure as the flow model used); deriving a simulated blood pressure from the derived blood flow using the arterial flow model and the set values for the arterial flow parameters (para. 0034, wherein the described computed arterial pressure from arterial inflow is considered by Examiner to include showing the recited simulated aortic blood pressure); and matching the simulated aortic blood pressure to a part of the sensed blood pressure or the derivative thereof in the cardiac cycle by manipulating at least one of the values for the arterial flow parameters of the arterial flow model (para. 0034, 
Although the combination of Comaniciu and Taylor lacks explicitly showing a heart assist device, the method shown by the combination is broadly used to derive blood flow information from a sensed blood pressure. It is obvious to one having ordinary skill in the art that the presence of a heart assist device would affect blood pressure and blood flow, such as by the physical presence of the device or because the device is manipulating the blood pressure and blood flow. Khair is relied upon to show that it is known in the art to use heart assist devices for the specific objective of affecting blood pressure and blood flow, for the purpose of optimizing regulation of blood flow and the heart cycle (para. 0161), wherein Khair shows that the heart assist device comprises a balloon which displaces the blood volume (para. 0166). Since such a heart assist device would naturally affect the blood pressure due to regulation of blood flow and the heart cycle, such as that taught by Khair, then any blood pressure that is sensed in a user having a heart assist device would of course be a sensed blood pressure that is affected by a the presence of a heart assist device. Khair further shows deriving blood flow parameter when it is affected by the heart assist device, which provides the benefit of a complete assessment of cardiac health (para. 0019, 0021-0022, 0025-0026). It would have thus been obvious to one having ordinary skill in the art at the time of invention to have applied the method shown by the combination of Comaniciu and Taylor to process blood flow and blood pressure data including blood flow and blood pressure data that has been affected by a heart assist device, so that assessment of such data provides a more complete assessment of cardiac health, as taught by Khair.
The modification in view of Khair shows arterial flow modeling based on the presence of an object affecting blood pressure and blood flow, in particular a heart assist device comprising a balloon. Khair lacks explicitly showing that the heart assist device is specifically an IABP or intra-aortic balloon pump. Luciano teaches more specific examples of heart assist devices that are compatible for blood pressure and blood flow modeling, including an intra-aortic balloon pump (para. 0065, 0102) or other balloon devices (para. 0074), using the Windkessel effect as described above for determining pressure and flow while accounting for the devices for accurate detection of abnormalities (para. 0084-0087), thereby providing a benefit for modeling based on particular devices that affect blood pressure and blood flow. It would have thus been obvious to one having ordinary skill in the art at the time of invention to have further modified the arterial flow modeling method to include detection and modeling modified according to particular devices in the blood space, including other types of heart assist and balloon devices, such as the intra-aortic balloon pump(s) accounted for by Luciano.
It is noted that the suppressing of the sensed blood pressure is a random step and not utilized by any other step in the claim and is therefore not necessary to perform method as a whole.  
Regarding claim 5, the combination of Comaniciu, Taylor and Khair shows the invention of claim 1 above. Comaniciu further shows wherein the heart related cavity is the left ventricle of the heart and the sensed blood pressure is the blood pressure in the left ventricle of the heart (para. 0021, wherein both ventricles are used for modelling).
Regarding claim 6, the combination of Comaniciu, Taylor and Khair shows the invention of claim 5 above. Comaniciu further shows marching the simulated aortic 
Regarding claim 7, the combination of Comaniciu, Taylor and Khair shows the invention of claim 1 above. Comaniciu further shows setting the derived blood flow to zero during a diastolic stage of the cardiac cycle (para. 0033, wherein the blood flow is stopped and is therefore considered to be set at “zero”, since the sensed presence of blood flow is considered to show “non-zero”). After the modification in view of Luciano above, it would have been obvious to set a zero or non-zero based on presence and status of an implanted device that affects blood pressure and blood flow, and would therefore affect modeling of the arterial flow. Setting a derived blood flow, at a baseline point such as during a diastolic stage as shown by Comaniciu or during an inflated stage of an intra-aortic balloon pump, for the purpose of having a baseline point to compare data against, would have required only routine skill in the art, and it would have been obvious to consider blood flow sensed outside of this stopping point to be non-zero, since the zero is arbitrarily set at a known cardiac rhythm or known state of an intra-aortic balloon pump is obvious as a type of threshold or event marker.  Khair further teaches this point, and specifically setting the blood flow to zero to mark an event (para. 0045, showing setting zero to mark phases for blood flow demand; and para. 0151, wherein the value is also zero to mark a pulse event as a start/end of a heart cycle). It would have been obvious to one having ordinary skill in the art at the time of invention to have modified the method to specifically set a derived blood flow to zero during a known time interval, such as when the balloon of the intra-aortic balloon pump is inflated, to mark the start/end of a known blood flow blockage, for the purpose 
Regarding claim 8, the combination of Comaniciu, Taylor and Khair shows the invention of claim 1 above. Comaniciu further shows wherein the arterial flow model comprises a Windkessel model and wherein the values of the arterial flow parameters comprise at least a capacitor value Cw associated with arterial compliance and a resistance value Rp associated with peripheral resistance (the first equation recited in para. 0033).
Regarding claim 9, the combination of Comaniciu, Taylor and Khair shows the invention of claim 8 above. Comaniciu further shows determining the capacitor value using the sensed blood pressure or the derivative thereof over the cardiac cycle (para. 0034, the “calculated automatically” feature).
Regarding claim 10, the combination of Comaniciu, Taylor and Khair shows the invention of claim 8 above, wherein the combination shows using the Windkessel model for blood pressure curve modelling. Comaniciu lacks explicitly describing relating a cross-sectional area of the aorta and the aortic blood pressure. Taylor teaches a similar method (para. 0012, 0161, 0166, 0174, 0176, 0179, 0181, 0199, 0251, 0254, 0268, 0300; Figs. 1 and 16), wherein the pressure curve modelling explicitly uses a capacitor value determined using a relation between a cross-sectional area of the aorta and the aortic blood pressure (para. 0179). Since each of Comaniciu and Taylor describes Windkessel modelling techniques, wherein Taylor explicitly uses a cross-sectional area 
Regarding claim 11, the combination of Comaniciu, Taylor and Khair shows the invention of claim 8 above. Comaniciu further shows manipulating the resistance value at least one time to match the simulated aortic blood pressure to the part of the sensed blood pressure or the derivative thereof in the cardiac cycle (para. 0034, simplex method).
Regarding claim 12, the combination of Comaniciu, Taylor and Khair shows the invention of claim 11 above. Comaniciu further shows using an initial resistance value as obtained in a previous cardiac cycle (para. 0032, wherein the described estimation based on the synchronized pressure curve an arterial inflow estimate is considered to show the claimed feature).
Regarding claim 13, the combination of Comaniciu, Taylor and Khair shows the invention of claim 1 above. Comaniciu further shows at least outputting the at least one manipulated value of the arterial flow parameters (para. 0019, 0035, outputting the simulated values on a display). As discussed in the modification in view of Khair and Luciano above, it is known for a heart assist device, such as an intra-aortic balloon pump, to affect blood flow and blood pressure when its function is to optimize and regulate function of the heart. Therefore, if the function of the heart assist device is to 
Regarding claim 20, see the rejection of claims 1 and 13, wherein the combined rejection of said claims apply to the rejection of claim 20. 
Regarding claim 24, Comaniciu further shows wherein the heart related cavity is the left ventricle of the heart and the sensed blood pressure is the blood pressure in the left ventricle of the heart (para. 0021, wherein both ventricles are used for modelling).
Regarding claim 25, Comaniciu further shows marching the simulated aortic blood pressure to the blood pressure in the left ventricle of the heart at the end of the cardiac cycle (para. 0034).
Regarding claim 26, see the rejection of claim 7 above, which also applies here.
Claims 2-4 and 21-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Comaniciu, Taylor, Khair, and Luciano as applied to claim 1 above, and in further view of Jian (WO 2015/006191 A1, hereinafter “Jian”, previously cited).
Regarding claims 2-4 and 21-23, the combination of Comaniciu, Taylor, Khair, and Luciano shows the invention of claims 1 and 20 above, respectively, including simulating aortic blood pressure using a Windkessel model as described above, and determining different time intervals by monitoring a heart assist device (para. 0033-0037), wherein the sensed aortic pressure is affected by the heart assist device, as discussed in the modification in view of Khair above, wherein the heart assist device is 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REX R HOLMES whose telephone number is (571)272-8827.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REX R HOLMES/           Primary Examiner, Art Unit 3792